Exhibit 10.01
ITT CORPORATION
2003 EQUITY INCENTIVE PLAN
NON-QUALIFIED STOCK OPTION AWARD AGREEMENT
for
NON-EMPLOYEE DIRECTORS
THIS AGREEMENT, effective as of the __ day of __________20__, by and between ITT
Corporation (the “Company”) and NAME (the “Optionee”), WITNESSETH:
WHEREAS, the Optionee is now a member of the Board of Directors (the “Board”) of
the Company and, in recognition of the Optionee’s valued services, the Company
desires to provide an opportunity for the Optionee to acquire or enlarge stock
ownership in the Company pursuant to the provisions of the Company’s 2003 Equity
Incentive Plan (the “Plan”);
NOW, THEREFORE, in consideration of the terms and conditions set forth in this
Agreement and pursuant to the provisions of the Plan, a copy of which is
attached hereto and incorporated herein as part of this Agreement, and any
administrative rules and regulations related to the Plan as may be adopted by
the Compensation and Personnel Committee of the Board (the “Committee”), the
parties hereto hereby agree as follows:

1.   Grant of Options. In accordance with, and subject to, the terms and
conditions of the Plan and this Agreement, the Company hereby confirms the grant
on __________, 20__ to the Optionee of the option to purchase from the Company
all or any part of an aggregate of ______ Shares (the “Option”), at the purchase
price of $______ per Share (the “Exercise Price”). The Option shall be a
Nonqualified Stock Option.

2.   Terms and Conditions. It is understood and agreed that the Option is
subject to the following terms and conditions:

  (a)   Expiration Date. The Option shall expire on ________, 20__, or, if the
Optionee’s service on the Board terminates before that date, on the date
specified in subsection (e) below.     (b)   Exercise of Option. The Option may
not be exercised until it has become vested.     (c)   Vesting. Subject to
subsections 2(a) and 2(e), the Option shall vest as follows:

  (i)   1/3 of the Option shall vest on ________, 20__,     (ii)   1/3 of the
Option shall vest on ________, 20__ and     (iii)   1/3 of the Option shall vest
on ________, 20__;

      Subject to subsections 2(a) and 2(e), to the extent not earlier vested
pursuant to paragraphs (i), (ii), and (iii) of this subsection (c), the Option
shall vest in full upon the first to occur of the following events:

1



--------------------------------------------------------------------------------



 



  (A)   termination of the Optionee’s service on the Board due to Retirement (as
defined below), Disability (as defined below) or death; or     (B)   an
Acceleration Event (as defined in the Plan).

  (d)   Payment of Exercise Price. Permissible methods for payment of the
Exercise Price upon exercise of the Option are described in Section 6.6 of the
Plan, or, if the Plan is amended, successor provisions. In addition to the
methods of exercise permitted by Section 6.6 of the Plan, the Optionee may
exercise all or part of the Option by way of (i) broker-assisted cashless
exercise in a manner consistent with the Federal Reserve Board’s Regulation T,
unless the Committee determines that such exercise method is prohibited by law,
or (ii) net-settlement, whereby the Optionee directs the Company to withhold
Shares that otherwise would be issued upon exercise of the Option having an
aggregate Fair Market Value on the date of the exercise equal to the Exercise
Price, or the portion thereof being exercised by way of net-settlement (rounding
down to the nearest whole Share).     (e)   Effect of Termination of Board
Service.

      If the Optionee’s service on the Board terminates before            ,
20  , the Option shall expire on the date set forth below, as applicable:

  (i)   Retirement, Disability or Death. If the Optionee’s service is terminated
as a result of the Optionee’s Retirement, Disability or death, except as
otherwise determined by the Committee, the Option shall expire on the earlier of
                  , 20       or the date three years after the termination of
the Optionee’s service.     (ii)   Cause. If the Optionee’s service on the Board
is terminated for cause (as determined by the Committee), the vested and
unvested portions of the Option shall expire on the date of the termination of
the Optionee’s service.

      Retirement. For purposes of this Agreement, the term “Retirement” shall
mean the termination of the Optionee’s service on the Board for any reason other
than death, Disability or cause (as determined by the Committee).        
Disability. For purposes of this Agreement, the term “Disability” shall mean the
complete and permanent inability of the Optionee to perform all of his or her
duties as a director, as determined by the Committee upon the basis of such
evidence, including independent medical reports and data, as the Committee deems
appropriate or necessary.         Acceleration Event. Notwithstanding the
foregoing, upon the occurrence of an Acceleration Event (as defined in the
Plan), the Option shall be exercisable in full for a period of 60 calendar days
beginning on the date that such Acceleration Event occurs and ending on the 60th
calendar day following that date; provided, however, that in no event shall the
Option be exercisable beyond                  , 20     

2



--------------------------------------------------------------------------------



 



  (f)   Compliance with Laws and Regulations. The Option shall not be exercised
at any time when its exercise or the delivery of Shares hereunder would be in
violation of any law, rule, or regulation that the Company may find to be valid
and applicable.     (g)   Optionee Bound by Plan and Rules. Optionee hereby
acknowledges receipt of a copy of the Plan and agrees to be bound by the terms
and provisions thereof. Optionee agrees to be bound by any rules and regulations
for administering the Plan as may be adopted by the Committee during the life of
the Option. Terms used herein and not otherwise defined shall be as defined in
the Plan.

This Agreement is issued, and the Option evidenced hereby is granted, in White
Plains, New York, and shall be governed and construed in accordance with the
laws of the State of New York.
IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
Chairman, President and Chief Executive Officer, or a Vice President, as of the
__ day of ___________, 20__.

     
Agreed to:
  ITT Corporation
 
   
 
   
 
   
 
   
 
Optionee
   
(Online acceptance constitutes agreement)
   
 
   
Dated:                                         
  Dated: ___________, 20__
 
   
Enclosures
   

3